Exhibit 10 (J)
EXECUTION COPY
 
 
FIRST AMENDMENT TO
EMPLOYMENT AGREEMENT
 
This First Amendment to Employment Agreement (this "Amendment") is entered into
by and between Thomas P. Carey (the "Executive") and Dialysis Corporation of
America, a Florida corporation (individually, the "Company" and collectively
with the Executive, the "Parties"), dated as of April 13, 2010, and effective as
of the Effective Time (as defined below), and hereby amends the Employment
Agreement between the Parties dated February 25, 2009, a copy of which is
attached hereto as Exhibit A (the "Employment Agreement").
 
WHEREAS, substantially concurrently with the execution and delivery of this
Agreement, the Company, U.S. Renal Care, Inc., a Delaware corporation
("Parent"), and Urchin Merger Sub, Inc., a Florida corporation ("Merger Sub"),
are entering into an Agreement and Plan of Merger, dated as of the date hereof
(as it may be amended or supplemented from time to time, the "Merger
Agreement"), which provides, among other things, for Merger Sub to commence a
tender offer, subject to the terms and conditions set forth therein, for all of
the issued and outstanding shares of common stock of the Company and that, upon
the terms and subject to the conditions therein, Merger Sub will merge with and
into the Company (the "Merger"); and
 
WHEREAS, Executive is an executive officer of the Company and Parent and Merger
Sub desire to enter into this Amendment to, among other things, ensure that
Executive will be available to assist Parent with transitional matters following
the closing of the Merger; and
 
WHEREAS, as a condition and inducement to the willingness of Parent and Merger
Sub to enter into the Merger Agreement, Parent and Merger Sub have requested
that Executive agree, and Executive has agreed, to enter into this Amendment to
be effective upon the closing of the Merger (the "Effective Time"); and
 
WHEREAS, the Parties desire to amend the Employment Agreement as set forth
herein; and
 
WHEREAS, pursuant to Section 16 of the Employment Agreement, any provision of
the Employment Agreement may be amended or waived in a writing signed by the
Parties; and
 
NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements set forth herein, and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and subject to the terms and conditions set forth herein, the
Parties hereby agree as follows:
 
AGREEMENT
 
1.     Effective as of the Effective Time:
 
(a)Section 1.23 of the Employment Agreement is hereby deleted in its entirety
and replaced with the following:
 
""Restricted Period" shall mean the Term and for a period of two (2) years from
the Date of Termination for whatever reason or occurrence, provided in the event
of any violation of Section 8, the Restricted Period shall be extended by a
period of time equal to that period beginning when the violation commenced and
ending when the violation terminated."
 
 
 

--------------------------------------------------------------------------------

 
 
(b)The reference in Section 8.1 of the Employment Agreement to the phrase "the
Company within a twenty-five (25) mile radius of the Company's current or future
dialysis facilities" in the definition of "Restricted Activity" in Section 8.1
of the Employment Agreement is hereby deleted and replaced with "the Company
within a fifty (50) mile radius of the Company's and its affiliates' current or
future dialysis facilities".
 
2.   Within 48 hours of the Board Appointment Date (as defined in the Merger
Agreement), and as partial consideration for Executive's obligations set forth
in Section 1(a) and (b) of this Amendment, the Company shall pay Executive
$170,000.
 
3.   Except as set forth herein, the Parties' rights under the Employment
Agreement shall remain unaffected and shall continue in full force and effect.
This Amendment is limited precisely as written and shall not be deemed to be an
amendment to any other term or condition of the Employment Agreement or waiver
of any of the Parties' rights under the Employment Agreement.
 
4.   This Amendment shall form a part of the Employment Agreement for all
purposes, and the Parties shall be bound hereby. From and after the execution of
this Amendment by the Parties, any reference to the Employment Agreement shall
be deemed a reference to the Employment Agreement as amended hereby (unless the
context specifically requires otherwise).
 
5.   This Amendment may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Amendment shall become effective when
each Party shall have received a counterpart hereof signed the other Party.
Signatures to this Amendment transmitted by facsimile transmission, by
electronic mail in pdf form, or by any other electronic means designed to
preserve the original graphic and pictorial appearance of a document, will be
deemed to have the same effect as physical delivery of the paper document
bearing the original signatures.
 
 
[Remainder of Page Intentionally Left Blank]
 
 
 
-2-

--------------------------------------------------------------------------------

 
 
 
IN WITNESS WHEREOF, the Executive has signed this Amendment personally and the
Company has caused this Amendment to be executed by its duly authorized
representative.
 
 

  COMPANY:           DIALYSIS CORPORATION OF AMERICA,     a Florida corporation
         
 
By:
/s/ Stephen W. Everett       Name: Stephen W. Everett       Title: President and
Chief Executive Officer                     EXECUTIVE:             /s/ Thomas P.
Carey      Thomas P. Carey  

 
 
 
 
 
 
 
[Signature Page to Amendment to Employment Agreement - Carey]
 

--------------------------------------------------------------------------------

 
 